DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui (USPG_PUB No. 2018/0089349), in view of Czinger et al. (USPG_PUB No. 2017/0343984).
	4.1	In considering claims 1, 13, and 20, Rezgui teaches a method for abstracting an engineering simulation workflow, comprising: 
providing a simulation file ([0075] More specifically, UI engine 210 includes a device editor interface 212, a device database and library interface 214, a computation and reference interface 216, and a configuration interface 218.  Device editor interface 212 enables a user to draw and/or edit inputs to VDA 200.  For instance, a user may draw a device via device editor interface 212.  Likewise, a user may edit design, layout, and simulation files via device editor interface 212.  The user may generate, update, and/or link to various device and database libraries via device database and library interface 214. The user may employ various computational and reference engines via computation and reference interface 216. For instance, a user may incorporate data into their VD via various online physics and chemistry references.  Additionally, the user may access online computations engines or platforms via computation and reference interface 216.  The user may configure their preferences via configuration interface 218.  For example, a user may configure their preferred language and display preferences via configuration interface.  The user may configure the VD visualization and its layering via configuration interface 218); providing an application programming interface (API) configured to interface with the simulation file, wherein the API comprises a plurality of modules configured to receive inputs from an originating computing device and edit the simulation file based on the received inputs ([0074] VDA 200 includes a user interface (UI) engine 210, a VD engine 220, and a VD publishing/marketing/sales engine 270.  Briefly, UI engine 210 enables input document collection, user selections, and user-platform interactions. The UI may employ various design libraries and databases, as well as links to custom animations.  VD engine 220 provide the multilayered and multidimensional models and simulations of a VD based on the libraries and databases. VD engine 220 may employ various application programming interface (APIs) calls to third-party platforms to enable some of the capabilities, such as automated-design, -test and -marketing.  For instance, new ASIC designs may be automatically generated and virtualized from behavioral models or simple circuit descriptions in Natural-Language that may be translated to Register-Transfer Level (RTL) description languages and the like. Such capabilities are empowered by AI/ML techniques and may improve with the tool's maturity.  VD publishing engine may publish and/or provide a VD to users. [0075] More specifically, UI engine 210 includes a device editor interface 212, a device database and library interface 214, a computation and reference interface 216, and a configuration interface 218.  Device editor interface 212 enables a user to draw and/or edit inputs to VDA 200.  For instance, a user may draw a device via device editor interface 212.  Likewise, a user may edit design, layout, and simulation files via device editor interface 212. The user may generate, update, and/or link to various device and database libraries via device database and library interface 214.  The user may employ various computational and reference engines via computation and reference interface 216.  For instance, a user may incorporate data into their VD via various online physics and chemistry references.  Additionally, the user may access online computations engines or platforms via computation and reference interface 216.  The user may configure their preferences via configuration interface 218.  For example, a user may configure their preferred language and display preferences via configuration interface. The user may configure the VD visualization and its layering via configuration interface 218); however, he does not expressly teach the steps of: transmitting the simulation file to a simulation computing device over a network; and performing a simulation using the simulation file at the simulation computing device. 
Czinger et al. teaches the steps of: transmitting the simulation file to a simulation computing device over a network ([0183] As mentioned previously, the server may be a server in a data network such as cloud computing network.  The server can be computer programmed to transmit data, accept requests, distribute work with other computing devices and/or user interface.  In addition, the server may include a web server, an enterprise server, or any other type of computer server); and performing a simulation using the simulation file at the simulation computing device ([0101] Various methods that are able to perform simulation tests may be used. The simulation test may be static or dynamic, deterministic or stochastic, continuous or discrete, etc. As mentioned previously, various models of test may also be involved (e.g., physical model, empirical model, etc). Various available CAD (computer aided design) and CAE (Computer Aided Engineering) simulation analysis software program such as ANSYS, AutoCAD, Autodesk, SolidWorks, Nastran, Fluent, or pro/Engineer and Multiphysics analysis commercially available software may be used to test and evaluate the performance characteristics of the reference design), para 0182] the computer components of claims 13 and 20 (In certain embodiments, the device may be a cloud based processing cluster implemented on a server configured to operate as a front-end device, where the front-end device is configured to provide a graphical user interface to a user. A server may include known computing components, such as one or more processors, one or more memory devices storing software instructions executed by the processor(s), and data. A server can have one or more processors and at least one memory for storing program instructions. The processor(s) can be a single or multiple microprocessors, field programmable gate arrays (FPGAs), or digital signal processors (DSPs) capable of executing particular sets of instructions. Computer-readable instructions can be stored on a tangible non-transitory computer-readable medium, such as a flexible disk, a hard disk, a CD-ROM (compact disk-read only memory), and MO (magneto-optical), a DVD-ROM (digital versatile disk-read only memory), a DVD RAM (digital versatile disk-random access memory), or a semiconductor memory. Alternatively, the methods disclosed herein can be implemented in hardware components or combinations of hardware and software such as, for example, ASICs, special purpose computers, or general-purpose computers).
Rezgui and Czinger et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Czinger et al. is similar to that of Rezgui. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Czinger et al. with that of Rezgui because Czinger et al. teaches an efficient personalized design (see para 164).
(see Czinger fig.16, para 0182] the computer components of claims 13 and 20 (In certain embodiments, the device may be a cloud based processing cluster implemented on a server configured to operate as a front-end device, where the front-end device is configured to provide a graphical user interface to a user. A server may include known computing components, such as one or more processors, one or more memory devices storing software instructions executed by the processor(s), and data. A server can have one or more processors and at least one memory for storing program instructions. The processor(s) can be a single or multiple microprocessors, field programmable gate arrays (FPGAs), or digital signal processors (DSPs) capable of executing particular sets of instructions. Computer-readable instructions can be stored on a tangible non-transitory computer-readable medium, such as a flexible disk, a hard disk, a CD-ROM (compact disk-read only memory), and MO (magneto-optical), a DVD-ROM (digital versatile disk-read only memory), a DVD RAM (digital versatile disk-random access memory), or a semiconductor memory. Alternatively, the methods disclosed herein can be implemented in hardware components or combinations of hardware and software such as, for example, ASICs, special purpose computers, or general-purpose computers). 
4.3	As per claims 3 and 15, the combined teachings of Rezgui and Czinger et al. teach that wherein performing the simulation of the simulation file comprises performing different portions of the simulation in parallel using the computing cluster (see Czinger [0075] The multiple analysis components may optimize the current design model within each component in addition to analysis, such that the design model may be modified within each analysis component.  Accordingly, a resulting optimized design model along with the test evaluation may be submitted to the integrator 600.  In some cases, the analysis components may perform tests in parallel. In other cases, an analysis component may perform analysis without input from the other analysis components, and integration with results of other analysis components can be performed in a piecemeal fashion.  The integrator 600 may provide the analysis components with design tasks to be optimized within each component respectively. [0148] In some embodiments, the multiple simulation tests can be run on the same computer.  Optionally, the multiple simulation tests may be run on multiple computers that may or may not be communicated via a network allowing for a rapid parallel performance characterization.  In some embodiments, hundreds or thousands of tests may be run in parallel such that an extremely broad set of performance characteristics can be collected in a short time.  For example, In the case of the all-season test, each seasonal variation may be executed on a separate computer.  The range of test plans and conditions can be tailored as needed to suit any special vehicle capabilities). 
4.4	Regarding claims 5 and 17, the combined teachings of Rezgui and Czinger et al. teach that wherein the API is embedded inside engineering software running on the originating computing device (see Rezgui [0074] VDA 200 includes a user interface (UI) engine 210, a VD engine 220, and a VD publishing/marketing/sales engine 270.  Briefly, UI engine 210 enables input document collection, user selections, and user-platform interactions. The UI may employ various design libraries and databases, as well as links to custom animations.  VD engine 220 provide the multilayered and multidimensional models and simulations of a VD based on the libraries and databases. VD engine 220 may employ various application programming interface (APIs) calls to third-party platforms to enable some of the capabilities, such as automated-design, -test and -marketing.  For instance, new ASIC designs may be automatically generated and virtualized from behavioral models or simple circuit descriptions in Natural-Language that may be translated to Register-Transfer Level (RTL) description languages and the like. Such capabilities are empowered by AI/ML techniques and may improve with the tool's maturity. VD publishing engine may publish and/or provide a VD to users). 
4.5	As per claims 6 and 18, the combined teachings of Rezgui and Czinger et al. teach that wherein the simulation file is transmitted to the simulation computing device over the network via a network interface (see Czinger et al. [0183] As mentioned previously, the server may be a server in a data network such as cloud computing network.  The server can be computer programmed to transmit data, accept requests, distribute work with other computing devices and/or user interface.  In addition, the server may include a web server, an enterprise server, or any other type of computer server). 
4.6	With regards claims 7 and 19, the combined teachings of Rezgui and Czinger et al. teach that wherein the network interface is configured to encrypt the simulation file (see Rezgui [0037] Embodiments include various security features. For instance, for security or confidentiality concerns, a user may choose to make certain proprietary contents (APIs/libraries/databases/documentation) accessible only to a private user-group that has extra security credentials and protections. In various embodiments, such information may be encrypted and stored on secure servers and/or data-centers.  Only users with privileged security credentials and cryptographic keys are provided with access to the secured information. The originator of that information will own these contents. Additionally, information may be stored encrypted (or not encrypted) on various vendor or customer servers or clouds. The users that are allowed to view the vendor-contents are selected by the vendor and will have privileged rights similarly to the VPN access that is provided to company employees, except that not all employees will have the same rights to view similar contents. Many users can collaborate on the same VD through the cloud. The result may be private to the group, published to an extended group or to the public). 
4.7	Regarding claim 8, the combined teachings of Rezgui and Czinger et al. teach that wherein the network interface is embedded inside engineering software running on the originating computing device (see Rezgui [0058] A general or specific communication network, such as but not limited to communication network 110, may communicatively couple any computing device and/or storage device included in system 100.  Communication network 110 may be any communication network, including virtually any wired and/or wireless communication technologies, wired and/or wireless communication protocols, and the like.  Communication network 110 may be virtually any communication network that communicatively couples a plurality of computing devices and storage devices, such as storage device 112, in such a way as to enable the computing devices to exchange information via communication network 110). 
4.8	As per claim 9, the combined teachings of Rezgui and Czinger et al. teach that wherein the plurality of modules include a computer-aided design (CAD) model module (see Regui 2) Computer-Aided Design (CAD) tools), a materials module (see Rezgui [0087] In one embodiment, VD data structure 300 includes CAD models 310.  CAD models may include any computer aid design models that model the physical layout and/or structures of the encoded VD.  CAD models 310 may include multi-dimensional and multi-layered models of the structures, materials, components, contacts, junctions, and the like of the VD.  CAD models 310 may include models that are drawn or coded by the user. For instance, a user may employ device editor interface 212 of FIG. 2 to at least partially generate CAD models 310.  The CAD models may be obtained via API calls to any third party CAD system.  CAD/Animation model component 246 of FIG. 2 may employ CAD models 310 to generate multi-layered and multi-dimensional visualizations of the VD), a physics module (see Rezgui [0021] Various physical properties of a virtualized device may be generated and/or simulated, as well as presented to the user within an immersive and/or non-immersive environment.  That is, the physics of a device may be viewed and/or simulated to any level of granularity or accuracy desired by the user. For instance, the embodiments may generate visualizations and simulations of the electrical properties of discrete electronic device(s) and electrical circuits, including highly integrated circuits, such as logic devices. A user may provide any physical, chemical, and/or biological model to simulate and test the physical properties of a VD.  Likewise, the user may provide any visualization model from which to generate the multi-layered and multi-dimensional visualizations of a VD), a boundary conditions module and a simulation inputs module (see Rezgui [0095] At block 410, a VD may be generated based on the physical layout, device libraries/databases, augmenting information, and the physics models. A VD may be encoded in a VD data structure, such as but not limited to VD data structure 300 of FIG. 3.  At block 412, multi-layered and multi-dimensional visualizations of the VD may be generated based on the physical layout for the device.  At block 414, simulation results are generated based on the physical layout and the physics models.  In some embodiments, a user may provide simulation files that define boundary constraints, simulation parameters, or other simulation configurations for the simulations.  The simulations and the simulation results may be based on such user(s) input(s). Many users can be collectively working on a single VD, offline or online in real-time), and a timing parameters module (see Czinger et al. [0101] Various methods that are able to perform simulation tests may be used. The simulation test may be static or dynamic, deterministic or stochastic, continuous or discrete, etc. As mentioned previously, various models of test may also be involved (e.g., physical model, empirical model, etc). Various available CAD (computer aided design) and CAE (Computer Aided Engineering) simulation analysis software program such as ANSYS, AutoCAD, Autodesk, SolidWorks, Nastran, Fluent, or pro/Engineer and Multiphysics analysis commercially available software may be used to test and evaluate the performance characteristics of the reference design). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Czinger et al. with that of Rezgui because Czinger et al. teaches an efficient personalized design (see para 164).
4.9	With regards to claim 10, the combined teachings of Rezgui and Czinger et al. teach the step of providing results of the simulation to the originating computing device (see Rezgui [0061] Any computing device of system 100 may host a VD application (VDA) 120. For instance, FIG. 1 shows server-computing device 114 hosting VDA 120. Various embodiments of a VDA are discussed in conjunction with FIG. 2. However, briefly here, VDA 120 may enable and/or provide a user one or more embodiments of a Virtual Device & Circuit (VD&C) tool, as discussed herein. VDA 120 may take various input information 122 to generate a VD.  Various aspects of a VD generated by VDA 120, such as a multi-layered and multi-dimensional views of a device, simulation results, and associated information is schematically represented by VDA output 124. VDA input 122 may include design files, research information, data sheets, device specification, design and/or simulation libraries, and/or databases, documents, e-books, multimedia content, or any information about a device to be designed, virtualized.  VDA input 122 may include one or more source documents, such as but not limited to source document 122 of FIG. 1 of the '789 application. VDA output 124 may include one or more target documents, such as but not limited to any of the target documents discussed on the '789 application.  In various embodiments, a server-client architecture may be employed. In such embodiments, VDA 120 may be a VD server.  A user-computing device may host a VD client that corresponds to the VD server.  As shown in FIG. 1, VR headset 106 is hosting VD client 126. See further Czinger et al. [0183] As mentioned previously, the server may be a server in a data network such as cloud computing network.  The server can be computer programmed to transmit data, accept requests, distribute work with other computing devices and/or user interface.  In addition, the server may include a web server, an enterprise server, or any other type of computer server). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Czinger et al. with that of Rezgui because Czinger et al. teaches an efficient personalized design (see para 164).
4.10	Regarding to claim 11, the combined teachings of Rezgui and Czinger et al. teach that wherein the results are provided in a standardized format for visualization on the originating computing device (see Rezgui [0061] Any computing device of system 100 may host a VD application (VDA) 120. For instance, FIG. 1 shows server-computing device 114 hosting VDA 120. Various embodiments of a VDA are discussed in conjunction with FIG. 2. However, briefly here, VDA 120 may enable and/or provide a user one or more embodiments of a Virtual Device & Circuit (VD&C) tool, as discussed herein. VDA 120 may take various input information 122 to generate a VD.  Various aspects of a VD generated by VDA 120, such as a multi-layered and multi-dimensional views of a device, simulation results, and associated information is schematically represented by VDA output 124. VDA input 122 may include design files, research information, data sheets, device specification, design and/or simulation libraries, and/or databases, documents, e-books, multimedia content, or any information about a device to be designed, virtualized.  VDA input 122 may include one or more source documents, such as but not limited to source document 122 of FIG. 1 of the '789 application. VDA output 124 may include one or more target documents, such as but not limited to any of the target documents discussed on the '789 application.  In various embodiments, a server-client architecture may be employed. In such embodiments, VDA 120 may be a VD server.  A user-computing device may host a VD client that corresponds to the VD server.  As shown in FIG. 1, VR headset 106 is hosting VD client 126. See further Czinger et al. [0183] As mentioned previously, the server may be a server in a data network such as cloud computing network.  The server can be computer programmed to transmit data, accept requests, distribute work with other computing devices and/or user interface.  In addition, the server may include a web server, an enterprise server, or any other type of computer server). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Czinger et al. with that of Rezgui because Czinger et al. teaches an efficient personalized design (see para 164). 
4.11	As per claim 12, the combined teachings of Rezgui and Czinger et al. teach the step of estimating a time and cost for performing the simulation based on the simulation file (see Czinger para 0071; [0128] In some embodiments, the focus factors presented to the users may not be the same design analysis factors as described previously. In some cases, methods such as Quality Function Deployment (QFD) may be used to translate engineering factors into a form that addresses customer needs. For instance, an engineering factor (e.g. node location, printing time, etc.) may be transformed into customer demands related factor (interior comfort, cost, etc.).  In some embodiments, customer needs may include basic tradeoffs between economy, performance features, size, and styling, and other derived attributes); and providing the estimated time and cost to the originating computing device (see Czinger [0183] As mentioned previously, the server may be a server in a data network such as cloud computing network.  The server can be computer programmed to transmit data, accept requests, distribute work with other computing devices and/or user interface.  In addition, the server may include a web server, an enterprise server, or any other type of computer server. [0071] FIG. 6 shows an exemplary schematic framework in a design optimization process including analysis factors of various disciplines. Multiple analysis factors may be optimized or analyzed simultaneously.  In various embodiments, these analysis factors may correspond to different design disciplines.  In some embodiments, several analysis factors may be coupled together.  In some cases, one analysis factor may be analyzed by a corresponding analysis component, such as an aerodynamic analysis component 611, a cost analysis component 613, and a crash analysis component 615.  In various embodiments, a single component may perform analysis of multiple factors; [0128] In some embodiments, the focus factors presented to the users may not be the same design analysis factors as described previously. In some cases, methods such as Quality Function Deployment (QFD) may be used to translate engineering factors into a form that addresses customer needs. For instance, an engineering factor (e.g. node location, printing time, etc.) may be transformed into customer demands related factor (interior comfort, cost, etc.). In some embodiments, customer needs may include basic tradeoffs between economy, performance features, size, and styling, and other derived attributes). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Czinger et al. with that of Rezgui because Czinger et al. teaches an efficient personalized design (see para 164). 
5.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rezgui (USPG_PUB No. 2018/0089349), in view of Czinger et al. (USPG_PUB No. 2017/0343984), further in view of Mansouri et al.  (USPG_PUB No. 2016/0098025).

Mansoujri et al. teaches that wherein the API is further configured to generate one or more standardized containers for performing the simulation (see [0033] Advantageously, the cloud-based architecture 320 is utilized as the main container for the above-described techniques and functionality because the high performance computing provided by the cloud 320 may be leveraged, thereby avoiding whatever limitations may be introduced by the server hardware at the on-premise location 310.  In addition, the deployment of big data repositories in the cloud 320 as the main collector of motion data, as represented by motion data storage system 321 in FIG. 3, provides for a massive, robust, remote storage solution.  Finally, by correlating the motion profile, process variables, and control variables, a virtual model of the system may be created that may be used to represent the actual system), the method further comprising transmitting the one or more standardized containers over the network to the computing cluster for installation on the simulation computing device (see [0033] Advantageously, the cloud-based architecture 320 is utilized as the main container for the above-described techniques and functionality because the high performance computing provided by the cloud 320 may be leveraged, thereby avoiding whatever limitations may be introduced by the server hardware at the on-premise location 310.  In addition, the deployment of big data repositories in the cloud 320 as the main collector of motion data, as represented by motion data storage system 321 in FIG. 3, provides for a massive, robust, remote storage solution.  Finally, by correlating the motion profile, process variables, and control variables, a virtual model of the system may be created that may be used to represent the actual system; further Czinger para 74 and 0183). 
Rezgui, Czinger et al., and Mansouri et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Mansouri et al. is similar to that of Rezgui and Czinger et al.. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Mansouri et al. with that of Rezgui and Czinger et al. because Mansouri et al. provides analysis with much greater accuracy (see para 29).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Van der Velden (USPG_PUB No. 2019/0179977) teaches a method and system for authoring simulation scenarios for performing computer-aided simulation, including setting boundary conditions for the simulation.
	6.2	Sovani (USPG_PUB No. 2021/0124859) teaches a system and method for reducing rigid motion in simulated models. 
7.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        February 11, 2022